      Case: 1:19-cv-00163-DCN Doc #: 16 Filed: 10/22/19 1 of 2. PageID #: 57




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


MONICA NORTON,                                     Case No.: 1:19-cv-00163-DCN
         Plaintiffs,

       v.                                          ELECTRONICALLY FILED


CAPITAL ONE BANK (USA) N.A.,
          Defendant.


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Monica Norton (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.

JOINTLY SUBMITTED BY:

 /s/ Bryan T. Kostura(with permission)            /s/ Peter Cozmyk
Bryan T. Kostura (0078785)                        Peter Cozmyk
McGlinchey Stafford                               COZMYK LAW OFFICES, LLC
3401 Tuttle Road, Suite 200                       100 Oak Tree Blvd., Ste. 200
Cleveland, Ohio 44122-4640                        Independence, OH 44131
Telephone: (216) 378-9905                         P: (216) 452-9145
Facsimile: (216) 378-9910                         F. (216) 485-2125
Email: bkostura@mcglinchey.com                    E: pcozmyk@cozmyklaw.com
 COUNSEL FOR DEFENDANT                            COUNSEL FOR PLAINTIFF
      Case: 1:19-cv-00163-DCN Doc #: 16 Filed: 10/22/19 2 of 2. PageID #: 58




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of October 2019, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


 Jeremy R. Teaberry
 BALLARD SPAHR LLP
 1735 Market Street, 51st Floor
 Philadelphia, PA 19103-7599
 Phone: 215.864.8370
 Fax: 215.864.8999
 teaberryj@ballardspahr.com

 Bryan T. Kostura
 McGlinchey Stafford - Cleveland
 3401 Tuttle Road, Ste. 200
 Cleveland, OH 44122
 216-378-9905
 Fax: 216-378-9910
 Email: bkostura@mcglinchey.com

 Stefanie L. Deka
 McGlinchey Stafford - Cleveland
 3401 Tuttle Road, Ste. 200
 Cleveland, OH 44122
 216-378-9914
 Fax: 216-803-6945
 Email: sdeka@mcglinchey.com




                                                     /s/ Peter Cozmyk
                                                     Peter Cozmyk
                                                     COZMYK LAW OFFICES, LLC
                                                     100 Oak Tree Blvd., Ste. 200
                                                     Independence, OH 44131
                                                     P: (216) 452-9145
                                                     F. (216) 485-2125
                                                     E: pcozmyk@cozmyklaw.com
                                                     COUNSEL FOR PLAINTIFF
